 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMerchants Home Delivery Service, Incorporated lland Teamsters Local Union No. 688, affiliated withInternational Brotherhood of Teamsters, Chauff-eurs, Warehousemen and Helpers of America.Case 14-CA-9066June 17, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 14, 1976, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, andhereby orders that the Respondent, MerchantsHome Delivery Service, Incorporated, St. Louis,Missouri, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.II See Am-Del-Co, et al., 234 NLRB No. 156.]DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Thiscase was heard at St. Louis, Missouri, on July 20-21, 1976.1The charge was filed by the Union on February 5 and thecomplaint was issued on June 22.The Company provides a nonunion, owner-operatorhome deliver service for retail merchants. In January itreplaced another firm, utilizing most of the same drivers,helpers, and trucks, but refused to recognize the Unionwhich had previously represented the drivers and helpers.The primary issues are (a) whether the Company's owner-operators are employees or independent contractors, and,if employees, (b) whether the Company unlawfully refusedto bargain with the Union as their representative, inviolation of Section 8(aX)(5) and (1) of the National LaborRelations Act, as amended.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACTI. JURISDICTIONThe Company, a California corporation, is engaged inthe transportation and delivery of furniture, appliances,and related products in St. Louis, Missouri, and in otherStates, including Illinois and California, where it annuallyderives gross revenues in excess of $50,000 from J. C.Penney Company which annually has gross revenues inexcess of $500,000 and sells merchandise valued in excessof $50,000 directly to customers in other States. TheCompany admits, and I find, that it is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn June 18, 1975, the Company submitted to J. C.Penney Company a proposal to make Penney's homedeliveries in the St. Louis area, promising better service atlower cost, and "No unions"-by using owner-operators.On July 21, Penney rejected the proposal, stating that its"present delivery agent" (Compton Service Company),which was handling its warehousing and which had beenmaking its deliveries for the past 10 years, had submitted abid which was "competitive with yours."Meanwhile, as found by the Board in Am-Del-Co, Inc.and Compton Service Company, Jointly, 225 NLRB 698(1976), Penney representatives on June 20, 1975, informedCompton Service (which employed union drivers andhelpers to make Penney's deliveries from the Comptonwarehouse) that Penney was considering some bids from"owner-operator contractors," and was also seriouslyconsidering using owner-operators itself to make its owndeliveries. Penney requested that an owner-operator bid besubmitted, and advised that a 25- to 30-percent decrease inthe delivery charges would be necessary to be competitive.On July 8, Am-Del-Co (found to be the alter ego ofCompton Service) submitted such an owner-operator bid,which Penney accepted on July 18. Thereafter Billy J.Hunt, president of both Compton Service and Am-Del-Co,informed the union-represented drivers and helpers that "ifthey wanted to form a partnership or corporation, Am-Del-Co would sign a contract with them to perform deliveryservices for the Penney account." With the help of a privateattorney, Terry Peebles, some of the driver-helper teamsdid form a "partnership" or "corporation." They thensigned owner-operator contracts with Am-Del-Co andAll dates are in 1976 unless otherwise stated.230 NLRB No. 53290 MERCHANTS HOME DELIVERY SERVICEbegan on September 2 making deliveries of Penney goodsfrom the Compton warehouse-using the same trucks, butunder lease to Am-Del-Co.Am-Del-Co continued to make Penney's deliveries untilJanuary, when Penney canceled the contract-followingthe hearing in December of the above-mentioned case, inwhich it was alleged that the drivers and helpers remainedemployees, represented by the Union. (Later, on July 20,the Board issued its Decision and Order, finding that theattempt by Compton Service and Am-Del-Co "to convert·..employees to independent contractor status was partof [an] attempt to eliminate the Union" and violated theAct.)On January 6, Penney contacted the Company andbegan negotiating an owner-operator "Delivery ServiceAgreement" (replacing Am-Del-Co). Penney then referredthe Company to Attorney Peebles, who was in contact withAm-Del-Co owner-operators. On January 10, the Compa-ny met with nine Am-Del-Co drivers and helpers who hadbeen delivering Penney's goods, explained the Company'smethod of operation, and passed out application forms.About January 12, despite their complaints about lowercompensation, the nine Am-Del-Co deliverymen signed theCompany's "Independent Truckman's Agreement"-oneof them signing individually and the others signing as two-man "partnerships"-and agreed to operate a total of fivetrucks to make Penney's home deliveries from the Comp-ton warehouse, beginning January 14. On January 16 twoother persons who had made some Am-Del-Co deliveries(but not for Penney) signed as "partners" to operate theshuttle truck between the warehouse and the Penney stores.The five "partnerships" (three of them operating ascorporations) also signed the Company's "Lease andService Agreement."About January 21, the Union (which had representedCompton Service's employee drivers and helpers for about9 years and which was contending in the above-mentionedNLRB case that the Am-Del-Co owner-operators re-mained employees in the Compton Service driver-helperbargaining unit) learned that the Company had taken overPenney's deliveries, reportedly using the same deliverymenand trucks. The Union immediately sent the Company abargaining request, which the Company refused.In the delivery service agreement which Penney and theCompany signed on January 7, Penney agreed to indemni-fy the Company for any "liability or other action ...wherein that is alleged by any Party that. ..Amdelco or...their successors ...has violated ...the NationalLabor Relations Act." (Emphasis supplied.)B. Status of Owner-OperatorsI. Company controlThe General Counsel contends that despite the mannerin which the owner-operators are compensated (60 percentof the gross revenue from J. C. Penney Company, insteadof wages), the Company maintains daily control over them.On the other hand, the Company contends that theseowner-operator "contractors are entrepreneurs whosefinancial success or failure depends on their ability to keepthe costs below revenues," and "exercise virtually completecontrol over the way they perform their services under theircontracts."Under its January 7 "Delivery Service Agreement" withPenney, the Company assumes full responsibility for themanner in which the owner-operators perform the deliveryservice. The Company (referred to as "Contractor" or"Merchants" in the service agreement and its annexes)"guarantees prompt and efficient service by its agents andemployees to the reasonable satisfaction of Penney" (p. 1).The Company "will route all deliveries according to themost practical schedule, and prepare delivery manifests indelivery sequence, with all necessary delivery instructionsas provided by Penney's," and make the schedules androuting "to provide a reasonably uniform number ofdeliveries each delivery day" (Annex A, par. II11). "Allmerchandise will be inspected, properly protected (blanketwrapped, etc.) and loaded by Merchants" (par. 12). TheCompany "will exercise all possible care in loading,delivering and setting up merchandise to avoid loss ordamage and will assume responsibility for all merchandiseloaded" (par. 14). "Transfer of responsibility betweenPenney's and Merchants will be signed by proper individu-als" (annex C, par. 4). The Company must make "everyeffort" to complete all deliveries (annex A, par. 4), and toschedule "time deliveries" as "close to the desired time aspossible" (par. 6). The normal appliance delivery (to bemade according to Penney's rules) includes setting in place,leveling, connecting, and making operation check (par. 9c)."Trucks will be kept clean and in good mechanicalcondition" (par. 15), and "Every effort will be made tosatisfy" Penney's customers (par. 17). Thus, instead ofcontracting directly with the owner-operators (as it consid-ered doing the previous summer in its efforts to cut deliverycosts), Penney was willing to pay delivery charges whichincluded a 40-percent gross for the Company, in return forthe Company (instead of Penney) assuming the responsibil-ity of ensuring the owner-operators' performance of thedeliveries in a satisfactory manner.To fulfill this responsibility, the Company has assignedAccount Manager Mark Firehammer to handle the Penneyaccount. He (or sometimes Regional Manager RonaldO'Blenes) dispatches the home deliverymen from theCompton warehouse by daily dividing the deliveries intoroutes "to provide a reasonably uniform number ofdeliveries each delivery day" and assigning the routes.(After receiving the manifests for the following day'sdelivery, the owner-operators themselves decide the orderof deliveries.) The account manager makes sure that asufficient number of deliverymen are on hand to make thedeliveries, "gives the orders," and oversees the loading ofthe trucks. He assigns special deliveries. He decides whenan additional truck is necessary and assigns the extra routeto one of the owner-operators. (Account Manager Fire-hammer did not testify. Regional Manager O'Blenes, whoappeared on the stand to be less than candid in describingthe status of the owner-operators, testified that his orFirehammer's "primary job at that warehouse is to try andexpedite the loading of the truck, to help the contractors[owner-operators], to help get their merchandise," and tohave damaged merchandise touched up.) Although theseformer Am-Del-Co home deliverymen were experienced in291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaking Penney deliveries, the account manager is presentduring all the loading to assure that the trucks are cleanand in good mechanical condition and to assure fulfillmentof the other requirements of the Penney service agreement,including inspecting, signing for, carefully handling andloading, and properly wrapping the merchandise. TheCompany "makes sure" that the I.C.C. and state trucksafety requirements are met. The owner-operators haveabout a 30-minute leeway-before and after the ware-house's 8 a.m. opening time-to begin loading their trucks,but they are required to make deliveries on the dayscheduled, unless other arrangements are made. (Theshuttle truck is loaded about 7:45 or 8 a.m.) If an owner-operator does not report to work and does not make otherarrangements for his deliveries, and another owner-opera-tor's truck is not available, the manager "would probablyhave to go to Ryder or Hertz Rent-A-Truck" and, ifnecessary, make the deliveries himself. (On one occasion,the owner-operators discussed the icy road conditions withRegional Manager O'Blenes, who agreed that they couldmake the deliveries the next day, Saturday, and so notifiedPenney.) After the owner-operators leave the warehouse,they are accountable to the Company for the manner inwhich they make the deliveries; i.e., for exercising "allpossible care" in delivering and setting up the merchandise,abiding by Penney's rules, making deliveries "promptly"and the time deliveries as scheduled, and making everyeffort to please Penney's customers.The "Independent Truckman's Agreement," which eachowner-operator is required to sign, provides the means bywhich the Company may enforce its daily control over themanner in which the owner-operators perform the work.For any service which the Company considers "substan-dard," the agreement provides (par. 13) that the Companymay give the owner-operator a "written notice," and"Three such written actions during the existence of thisagreement shall constitute a material breach of thisagreement." (As argued by the General Counsel, this letterwarning system is identical to a written reprimand.) Theagreement also provides that the Company may terminatethe agreement "at any time" for any "breach of the termsthereof." In practice, as revealed by Company PresidentRobert Hayes, the warning letter may give a "reasonablelength of time" or "a specified amount of time" for asituation to be corrected, and if not timely corrected or ifthere is such an offense as drunken driving, theft, ormisrepresentation on the application form, the Companymay cancel the agreement. In addition, the lease agreementprovides for termination by either party on 30 days' notice.The "Lease and Service Agreement," which the owner-operators are also required to sign, gives the Company fullcontrol over the operation of the truck. The agreementprovides (par. 4c) that the lessee (the Company) "shall havesole, absolute, and exclusive use, charge, control, andresponsibility over the operation and use of the motorvehicle equipment herein leased without hindrance, adviceor interference from or by the said Lessor" (the owner-operator). The agreement also provides (par. 8) that theowner-operator shall not utilize the truck "except in theservices of Lessee"-contrary to Manager O'Blenes' claim(which I discredit) that the Company has no objection tothe owner-operators using the trucks (which bear its name)for other purposes. The owner-operator (par. 4d) mustoperate the vehicle himself, unless he obtains a substitutedriver who is "fully qualified ...and acceptable to theLessee." (Emphasis supplied.) Thus the Company retainsfull control over who will operate the truck.It is obvious that the Company was not willing to turnover the responsibility of the home deliveries to the owner-operators without retaining the right to control the mannerin which they did the work. The Company contracted forsole and exclusive control and responsibility over theoperation of the trucks, and retained control over whowould be permitted to drive them. It did not grant anyproprietary right in any of the delivery routes or assignseparate geographic areas where the owner-operatorswould be responsible for the deliveries. Instead, theCompany retained the right to parcel out the deliverieseach day, and gave the owner-operators no right todetermine how many deliveries to make or where to makethem. The Company did not rely on the owner-operatorsthemselves to appear each day at the warehouse-with awashed, well-maintained truck-to make the deliveries; orto inspect, sign for, carefully handle and load, and properlywrap the merchandise; or to take special deliveries andarrange for delivering extra loads-without a companymanager being present at the warehouse to assign, oversee,and direct the work. The Company retained the right todecide itself what owner-operator conduct-both at thewarehouse under its direction and away from the ware-house on the delivery routes-was "substandard," meritingwarnings and contract termination.Furthermore, in realistically analyzing the situation, Ifind it clear that Penney would not be paying deliverycharges which included a 40-percent gross to the Companyif the owner-operators themselves could be held responsi-ble for the deliveries without supervision, and if theCompany's primary role was merely to sign up the owner-operators, handle the clerical work, and terminate anyowner-operator who did not perform the deliveries satisfac-torily. I find that Penney was in effect paying the Companythat high percentage of the delivery charges in return forthe Company assuming the complete responsibility for thedeliveries, and providing sufficient supervision over theowner-operators to assure a prompt, efficient, and satisfac-tory delivery service.It is in this context that I weigh the effect of the so-calledcontrol provision in the first paragraph of the truckman'sagreement which the owner-operators signed. It states thatthe contractor (owner-operator) "will direct the operationof his equipment in all respects and will determine themethod, means and manner of performance." It then statesthat this includes "points of service of equipment"(referring to truck maintenance), and "choice of any lawfulroutes ...rest stops and timing of customer deliveries"(referring to the owner-operator's determining the order ofdeliveries, after the Company decides how many deliveriesand what route will be assigned to the owner-operator thatday). I find that this conclusionary language is notcontrolling. The Board has often held that the actualrelationship which has been created, despite such conclu-sionary language as this method-means-and-manner provi-292 MERCHANTS HOME DELIVERY SERVICEsion, is what is controlling. (The purpose of this and theremaining "independent contractor" provision in the firstparagraph of the agreement is discussed later.)Accordingly, I find that the evidence shows that theCompany both retained and exercised the right of controlover the manner and means of performing the deliveryservice as well as the end result.Having so found, I now consider the total factual contextof the case in determining whether the owner-operators areemployees or independent contractors under the pertinentcommon law agency principles. N.LR.B. v. United Insur-ance Company, 390 U.S. 254, 256 (1968).2. Other factorsAlthough the Company contends that the owner-opera-tors "are entrepreneurs whose financial success or failuredepends on their ability to keep the costs below revenues,"their income is almost entirely dependent on the number ofstops which the Company assigns them to make, and thecosts of operating their own trucks are in substantialmeasure dependent upon the distance the Companyassigns them to drive. Their rate of compensation is lowerthan they previously received, and they are assigned morehome deliveries, over longer distances. They do not haveregular routes, nor a particular geographical area to cover.There is no commodity which they sell at a profit. They aresimply drivers and helpers, generally doing the deliverywork themselves. They are compensated at the company-determined rate of 60 percent of the per-stop charges whichPenney pays for the home deliveries. (Owner-operatorsMichael Kombol and Bradley Fritz are paid a flat rate,plus mileage, for operating the shuttle truck between thewarehouse and the Penney stores.) The owner-operatorsare not on the Company's payroll, and the only deductionfrom their compensation is the cost of the fleet, publicliability, and property insurance which the Company takesout on the trucks. (The Company itself pays for insuranceon the merchandise which is being delivered.) The owner-operators pay for all cost of operating their trucks, and theyare liable for merchandise loss or damage resulting fromtheir fault.Three of the owner-operator, driver-helper teams whosigned the truckman's agreements as "partners" (DonaldFlowers and Sylvester Kleinschmidt, John Holleran andLester Gruenewald, James Potts and LeRoy Glazebrook)had each formed a corporation which holds the title to thetrucks they lease to the Company for its exclusive use. Two"partnerships" (Kombol and Fritz who drive the shuttletruck, and Harry Drozd and Ronald Hale) purchasedtrucks in their individual names. The remaining owner-operator (Lloyd Reid) was unable otherwise to finance oneof the former Compton trucks, so the Holleran-Gruene-wald team purchased one for him, to be paid out at $25 aworking day. In February, several weeks after they becameowner-operators, Holleran and Gruenewald purchased athird truck. (A copy of its title was attached to theirpreviously signed lease agreement.) This older (1969) truckis used by the Company as an extra truck, with eitherHolleran or Gruenewald doing the driving. (Inasmuch asthis is an extra truck, the Company has permittedGruenewald to drive it for Am-Del-Co on several occa-sions, while Holleran was driving the newer truck forPenney deliveries.) The Company did not help finance thepurchase of any of the trucks, except for an owner-operatorusing his $500 advance for that purpose. (The truckman'sagreemnent provides that the owner-operator agrees to posta $500 cash performance bond. Instead, the Companyadvanced to the owner-operators the amount of S500, whichwas taken out of their compensation at $150 a month.) TheKombol-Fritz partnership has additional business interests,operating a warehouse and hauling service, but one or bothof the partners are present daily to operate the shuttletruck.Under the truckman's agreement, the owner-operatorhires, directs, and compensates any helper he may have toassist him in making the deliveries. This helper is not anemployee of the Company, and there is no requirementthat the Company give its approval for his hiring. Severalof the owner-operators have little occasion to hire a helper,inasmuch as the Company signed up both the driver andthe helper as owner-operator partners. However, Reid, whosigned as an individual owner-operator, employs a helper;owner-operators Holleran and Gruenewald employ helperswhen both owner-operators are driving (putting in serviceboth the new and the old trucks); and owner-operatorsKombol and Fritz need a helper when only one of them ismanning the shuttle truck.3. Concluding findingsThe Company contends that it employs only clerical andmanagement people and denies the General Counsel'scontention that these owner-operators are its employees. Itcontends that they are independent contractors and that, inits dealings with them, there is only "an arm's-lengthtransaction between businessmen."It is true that the owner-operators are not on thecompany payroll; their sole income is 60 percent of thedelivery charges; they own or finance the deliveryequipment and pay the operating and maintenanceexpenses; and each day after the Company decides howmany home deliveries they are to make and in what areas,the owner-operators decide the order of deliveries. How-ever, as found above, the Company retained the right tocontrol the manner in which the owner-operators do thework. The Company, in effect, is paid a gross of 40 percentof the revenue to assume complete responsibility forPenney's deliveries and to provide sufficient supervisionover the owner-operators to assure a prompt, efficient, andsatisfactory delivery service. The owner-operators mustprovide the daily delivery service or be replaced. Theymust make the deliveries on the day scheduled. They arenot permitted to reject assigned deliveries, or to use theleased trucks for any other purpose (except for one oldextra truck). They are lower paid deliverymen, who areassigned more stops to make and longer distances to travel.Contrary to the Company's contention that they are"entrepreneurs whose financial success or failure dependson their ability to keep the costs below revenues," theirincome is limited by the number of stops the Companyassigns them each day. They have no regular routes (exceptfor the one shuttle run). Thus, there is no way throughability, resourcefulness, or entrepreneurial skill that they293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcan increase their income-other than limiting their truckexpense or, if they use a helper, to reduce his compensa-tion. The helper, when used, is not a company employee,but is hired and paid on the owner-operator's own behalf,without the participation or approval of the Company. Insuch situations, where the owner-operator is otherwisefound to be an employee, his hiring of a helper on his ownbehalf does not change that status (and the helpers areexcluded from the bargaining unit). For example, in TheBeacon Journal Publishing Company, 188 NLRB 218, 220(1971), the Board held:Thus we are not persuaded by and do not regard ascontrolling the facts that the routemen provide theirown equipment, that the Employer does not placemotor routemen on its payroll, or grant them employeefringe benefits, or make the usual payroll deductionsfor them, that the motor routemen within certainlimitations set their own working hours, or arrange forsubstitutes to work in their absence, or for that matterthat the motor routemen hire, fire, and set the rates topay for their helpers. [Citing San Antonio Light Division,167 NLRB 689 (1967).]Accord: Mister Softee of Indiana, Inc. and Curb Service ofIndianapolis, Inc., 162 NLRB 354, 356 (1966); Pepsi-ColaBottling Company of Michigan, Grand Rapids Division, 156NLRB 80, 83 (1965).In deciding the status of the owner-operators, I take intoconsideration not only the above-discussed control provi-sion in the first paragraph of the truckman's agreement(providing that the owner-operator "will determine themethod, means and manner of performance"), but alsosuch conclusionary language in the same paragraph as"The parties intend to create by this agreement therelationship of an independent contractor and not anemployer-employee relationship." After weighing all thefacts of the case, including the Company's advertising of itsservices with a guarantee of "No unions," I find that themethod-means-and-manner and "independent contractor"provisions in the company-drafted truckman's agreementare not controlling. I find instead that their purpose relatesto the Company's "No unions" guarantee, not to determin-ing the day-to-day control over the delivery service.On the other hand, the question is not whether thisowner-operator arrangement is being used to undercut thedeliverymen's union conditions or to eliminate the Union.(There is no allegation here, as in the above cited Am-Del-Co case, 225 NLRB 698, of an illegal attempt by firmsacting as alter egos to convert employees to independentcontractor status as part of an attempt to eliminate theUnion.) Nor is there a question of whether the provisionsin the truckman's agreement are one-sided, or whether theagreement was imposed on the Am-Del-Co deliverymen ona "take it or leave it basis," as argued by the GeneralCounsel. As held in Ace Doran Hauling & Rigging Co., 214NLRB 798, 800 (1974), it is not the Board's proper role todecide the "equities" of the respective positions. Thequestion merely involves the application of the commonlaw agency tests to determine whether the actual relation-ship between the Company and the owner-operators is oneof employer-employee or independent contractors.After weighing the total factual context of the case,including particularly the Company's right of control overthe manner and means by which the work is done, and themeager opportunity for the owner-operators to increasetheir income through ability, resourcefulness, or entrepre-neurial skill, I find that the owner-operators are employeeswithin the meaning of the Act.C. Refiusal to Bargain1. SuccessorJ. C. Penney Company was the principal customer ofCompton Service until September 2, 1975, when ComptonService's alter ego, Am-Del-Co, began making Penney'shome deliveries. From that date through January 13,Penney was Am-Del-Co's principal customer. On January14, the Company began making Penney's home deliveries,employing nine owner-operators (Drozd, Flowers, Glaze-brook, Gruenewald, Hale, Holleran, Kleinschmidt, Potts,and Reid). All nine of them had been in the Union's driver-helper bargaining unit at Compton Service (where, undersuccessive agreements, the Union had represented that unitfor about 9 years) and/or had worked for Am-Del-Co,where they performed the same unit work. (On January 16,the Company employed owner-operators Fritz and Kom-bol to operate the shuttle truck. They had previously donesome driving for Am-Del-Co.)The Company contends in its brief that it is not asuccessor to Compton Service or Am-Del-Co because thework is not "in all respects the same" and the operationsare not "identical." It is true that the Company's ninehome deliverymen work only for Penney, whereas bothCompton Service and Am-Del-Co made some homedeliveries for other firms. However, it is undisputed (astestified by General Counsel witness William Keaton andcompany witness Gruenewald) that previously, about 95percent of the deliveries had been for Penney. Moreover,the Company hauls the same merchandise from the samewarehouse, in the same manner, using virtually the sameequipment. (The dispatcher has been replaced with an"account manager," who assigns the deliveries and over-sees the work, as previously discussed.)In agreement with the General Counsel, I find that therehas been no substantial change in the employing industryand that the Company became the successor of ComptonService and its alter ego, Am-Del-Co, on January 14.N.LR.B. v. The William J. Burns International DetectiveAgency, Inc., 406 U.S. 272 (1972); Boston-Needham Indus-trial Cleaning Co., Inc., 216 NLRB 26, 27 (1975), enfd. 526F.2d 74 (C.A. 1, 1975).2. Majority statusThere is no dispute that the Union represented amajority of the furniture and appliance truckdrivers andhelpers during the years in which they were covered bycollective-bargaining agreements between the Union andCompton Service.In the summer of 1975, after the drivers and helpers wererequired to sign lease agreements with Am-Del-Co (Comp-ton Service's alter ego) in order to continue hauling for294 MERCHANTS HOME DELIVERY SERVICEPenney, the Union met with Am-Del-Co owner-operators.As Union Business Representative Ron McDermottcredibly testified, the Union explained to them that it didnot desire to represent owner-operators as such, but that itconsidered the Am-Del-Co owner-operators still to beemployees, whom the Union would represent if they sodesired. By unanimous vote, these owner-operators ex-pressed their interest in having the Union continue torepresent them. The Union endeavored to do so, butPenney canceled the Am-Del-Co delivery service contractbefore the Board found, in the above-mentioned Am-Del-Co case, 225 NLRB 698 (1976), that Compton Service andAm-Del-Co violated the Act by attempting to convertemployees to independent contractor status as part of anattempt to eliminate the Union.On January 21 (a week after the Company became thesuccessor of Compton Service and Am-Del-Co, as foundabove), the Union requested recognition. As admitted inthe Company's answer, the Union claimed to represent amajority of the Company "employees delivering furnitureof the J. C. Penney Company." The Company did not denythe Union's majority status but on January 28, as admittedin its answer, declined the request, stating that the claimand request were in error "because the company has noemployees delivering furniture for the J. C. PenneyCompany."In its brief, the Company contends that "the GeneralCounsel failed to prove that a majority of the individualsnow performing the Penney's hauling" have designated theUnion as their representative. However, as the GeneralCounsel points out, there is a presumption of majoritystatus where the predecessor's employees were covered bya union agreement and there is a successorship situationsuch as we have here. Barrington Plaza and Tragniew, Inc.,185 NLRB 962, 963 (1970), enforcement denied on othergrounds 470 F.2d 669 (C.A. 9, 1972). The 11 owner-operators who were employed by the Company on January21 (when the Union made the bargaining request) wereperforming the same bargaining unit work which wascovered by the collective-bargaining agreement betweenCompton Service and the Union, and which was performedby deliverymen working for Compton Service and/or itsalter ego, Am-Del-Co. In the absence of any companyclaim that its refusal to bargain was based on a good-faithdoubt of the Union's majority status, "it was encumbentupon the Respondent to go forward with the evidence toestablish actual loss of status, if it wished to rebut thepresumption." Terrell Machine Company, 173 NLRB 1480,1481 (1969), enfd. 427 F.2d 1088 (C.A. 4, 1970), cert.denied 398 U.S. 929 (1970). The Company failed to do so.In fact, 4 of the II owner-operators (Drozd, Hale,Holleran, and Reid) were dues-paying active unionmembers, and four others (Flowers, Glazebrook, Gruene-wald, and Kleinschmidt) were inactive members onhonorary status. (These latter four had been members ingood standing before they paid 50 cents for withdrawalcards, entitling them to become active members again byresuming the payment of dues. Although ordinarily such2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.withdrawal cards are given to members leaving the trade orcraft, the Union permitted these owner-operators to remainon inactive status while the independent contractor issue isbeing litigated.) The other three owner-operators had notjoined the Union. However, none of these three (or any ofthe other eight, for that matter) has indicated that he didnot desire union representation in the event the Unionprevailed in its contention that they were in fact employees,not independent contractors. As often held, "There is nonecessary correlation between membership and the num-ber of union supporters since no one could know howmany employees who favor union bargaining do notbecome or remain members thereof." Terrell Machine Co.,supra at 1481.Accordingly, I find that the Company, as the successorof Compton Service and Am-Del-Co, unlawfully refusedon January 28 to recognize and bargain with the Unionwhich represented a majority of its employees in anappropriate unit of all owner-operators delivering furnitureand appliances for J. C. Penney Company in St. Louis,Missouri, excluding all other employees and supervisors asdefined in the Act, thereby violating Section 8(aX5) and (1)of the Act.CONCLUSIONS OF LAW1. The Company's owner-operators delivering furnitureand appliances for J. C. Penney Company in St. Louis,Missouri, are employees within the meaning of the Act.2. By refusing on and since January 28, 1976, torecognize and bargain with the Union as the majorityrepresentative of its employees in an appropriate unit of allowner-operators delivering furniture and appliance for J.C. Penney Company in St. Louis, Missouri, the Companyengaged in unfair labor practices affecting commercewithin the meaning of Sections 8(aX5) and (1) and 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I find it necessary to orderthe Respondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act. In the absence of an office or othercompany facility where the bargaining unit employeesreport for duty, I find it necessary that the Respondentmail the attached notice to the employees.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2The Respondent, Merchants Home Delivery Service,Incorporated, St. Louis, Missouri, its officers, agents,successors, and assigns, shall:1. Cease and desist from:102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Unlawfully refusing to bargain with Teamsters LocalUnion No. 688, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of its employees inthe following appropriate unit:All of the Employer's owner-operators deliveringfurniture and appliances for J. C. Penney Company inSt. Louis, Missouri, excluding all other employees andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain in good faith with the Unionas the exclusive representative of the employees in theabove-described appropriate unit and embody in a signedagreement any understanding reached.(b) Mail a copy of the attached notice marked "Appen-dix,"3after being duly signed by Respondent's authorizedrepresentative, to each employee in the appropriate unit inSt. Louis, Missouri, immediately upon receipt of the copiesfrom the Regional Director for Region 14.3 In the event this Order is enforced by a Judgment of the United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an order of theNational Labor Relations Board."(c) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL bargain upon request with Teamsters Local688 and put in writing and sign any bargainingagreement we reach covering these employees:All owner-operators delivering furniture and appliancesfor J. C. Penney Company in St. Louis, Missouri,excluding all other employees and supervisors asdefined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights under Section 7 of the Act.MERCHANTS HOMEDELIVERY SERVICE,INCORPORATED296